PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




							
In re Patent No.  8,052,546
Issue Date: November 8, 2011
Application No. 12/460,467
Filed: July 20, 2009     
Attorney Docket No. MM9-113
:
:
:                        ON PETITION
:
:



This is a decision on the renewed petition under 37 CFR 1.378(b), filed February 7, 2021, to 
accept the unintentionally delayed payment of a maintenance fee for the above-identified 
patent.

The petition is GRANTED.

This patent expired on November 9, 2019, for failure to pay the seven and one-half year 
Maintenance fee.
  
The maintenance fee is hereby accepted and the above-identified patent is reinstated as 
of the mail date of this decision.  

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at 
(571) 272-4618.

The patent file is being forwarded to Files Repository.



/KIMBERLY A INABINET/Paralegal Specialist, OPET